
	
		II
		110th CONGRESS
		1st Session
		S. 2391
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2007
			Mr. Reed introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide for affordable housing relief, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Government Sponsored Enterprise
			 Mission Improvement Act or the GSE Mission
			 Improvement Act.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Annual housing report regarding
				enterprises.
					Sec. 3. Public use database.
					Sec. 4. Revision of housing goals.
					Sec. 5. Duty to serve underserved markets.
					Sec. 6. Monitoring and enforcing compliance with housing
				goals.
					Sec. 7. Affordable housing programs.
					Sec. 8. Enforcement.
				
			2.Annual housing
			 report regarding enterprises
			(a)RepealSection 1324 of the
			 Housing and Community Development Act of 1992
			 (12 U.S.C. 4544) is hereby repealed.
			(b)Annual housing
			 reportThe
			 Housing and Community Development Act of 1992
			 is amended by inserting after section 1323 the following:
				
					1324.Annual
				housing report regarding enterprises
						(a)In
				GeneralAfter reviewing and analyzing the reports submitted under
				section 309(n) of the Federal National
				Mortgage Association Charter Act and section 307(f) of the
				Federal Home Loan Mortgage Corporation
				Act, the Secretary shall submit a report, not later than October 30
				of each year, to the Committee on Banking, Housing, and Urban Affairs of the
				Senate and the Committee on Financial Services of the House of Representatives,
				on the activities of each enterprise.
						(b)ContentsThe
				report required under subsection (a) shall—
							(1)discuss—
								(A)the extent to and
				manner in which—
									(i)each enterprise
				is achieving the annual housing goals established under subpart B;
									(ii)each enterprise
				is complying with its duty to serve underserved markets, as established under
				section 1335;
									(iii)each enterprise
				is complying with section 1337; and
									(iv)each enterprise
				is achieving the purposes of the enterprise established by law; and
									(B)the actions that
				each enterprise could undertake to promote and expand the purposes of the
				enterprise;
								(2)aggregate and
				analyze relevant data on income to assess the compliance of each enterprise
				with the housing goals established under subpart B;
							(3)aggregate and
				analyze data on income, race, and gender by census tract and other relevant
				classifications, and compare such data with larger demographic, housing, and
				economic trends;
							(4)identify the
				extent to which each enterprise is involved in mortgage purchases and secondary
				market activities involving subprime loans; and
							(5)compare the
				characteristics of subprime loans purchased and securitized by each enterprise
				to other loans purchased and securitized by each enterprise.
							(c)Data Collection
				and Reporting
							(1)In
				generalTo assist the Secretary in analyzing the matters
				described in subsection (b), the Secretary shall conduct, on a monthly basis, a
				survey of mortgage markets in accordance with this subsection.
							(2)Data
				pointsEach monthly survey conducted by the Secretary under
				paragraph (1) shall collect data on—
								(A)the
				characteristics of individual mortgages that are eligible for purchase by the
				enterprises and the characteristics of individual mortgages that are not
				eligible for purchase by the enterprises including, in both cases, information
				concerning—
									(i)the price of the
				house that secures the mortgage;
									(ii)the
				loan-to-value ratio of the mortgage, which shall reflect any secondary liens on
				the relevant property;
									(iii)the terms of
				the mortgage;
									(iv)the
				creditworthiness of the borrower or borrowers; and
									(v)whether the
				mortgage, in the case of a conforming mortgage, was purchased by an
				enterprise;
									(B)the
				characteristics of individual subprime mortgages that are eligible for purchase
				by the enterprises and the characteristics of borrowers under such mortgages,
				including the credit worthiness of such borrowers and determination whether
				such borrowers would qualify for prime lending; and
								(C)such other
				matters as the Secretary determines to be appropriate.
								(3)Public
				availabilityThe Secretary shall make any data collected by the
				Secretary in connection with the conduct of a monthly survey available to the
				public in a timely manner, provided that the Secretary may modify the data
				released to the public to ensure that the data—
								(A)is not released
				in an identifiable form; and
								(B)is not otherwise
				obtainable from other publicly available data sets.
								(4)DefinitionFor
				purposes of this subsection, the term identifiable form means any
				representation of information that permits the identity of a borrower to which
				the information relates to be reasonably inferred by either direct or indirect
				means.
							.
			3.Public use
			 databaseSection 1323 of the
			 Housing and Community Development Act of
			 1992 (42 U.S.C. 4543) is amended—
			(1)in subsection
			 (a)—
				(A)by striking
			 (a) In
			 general.—The Secretary and inserting the
			 following:
					
						(a)Availability
							(1)In
				generalThe Secretary
							;
				and
				(B)by adding at the
			 end the following new paragraph:
					
						(2)Census tract
				level reportingSuch data shall include the data elements
				required to be reported under the Home Mortgage Disclosure Act of 1975, at the
				census tract
				level.
						;
				(2)in subsection
			 (b)(2), by inserting before the period at the end the following: or with
			 subsection (a)(2); and
			(3)by adding at the
			 end the following new subsection:
				
					(d)TimingData
				submitted under this section by an enterprise in connection with a provision
				referred to in subsection (a) shall be made publicly available in accordance
				with this section not later than September 30 of the year following the year to
				which the data
				relates.
					.
			4.Revision of
			 housing goals
			(a)RepealSections 1331 through 1334 of the
			 Housing and Community Development Act of 1992
			 (12 U.S.C. 4561 through 4564) are hereby repealed.
			(b)Housing
			 GoalThe
			 Housing and Community Development Act of
			 1992 is amended by inserting before section 1335 the
			 following:
				
					1331.Establishment
				of housing goals
						(a)In
				GeneralThe Secretary shall, by regulation, establish effective
				for the first calendar year that begins after the date of enactment of the
				Government Sponsored Enterprise Mission
				Improvement Act, and each year thereafter, annual housing goals,
				as described in sections 1332, 1333, and 1334, with respect to the mortgage
				purchases by the enterprises.
						(b)Special
				counting requirements
							(1)In
				generalThe Secretary shall determine whether an enterprise shall
				receive full, partial, or no credit for a transaction toward achievement of any
				of the housing goals established pursuant to this section or sections 1332
				through 1334.
							(2)ConsiderationsIn
				making any determination under paragraph (1), the Secretary shall consider
				whether a transaction or activity of an enterprise is substantially equivalent
				to a mortgage purchase and either (A) creates a new market, or (B) adds
				liquidity to an existing market, provided however that the terms and conditions
				of such mortgage purchase is neither determined to be unacceptable, nor
				contrary to good lending practices, and otherwise promotes sustainable
				homeownership and further, that such mortgage purchase actually fulfills the
				purposes of the enterprise and is in accordance with the chartering Act of such
				enterprise.
							(c)Eliminating
				interest rate disparities
							(1)In
				generalIn establishing and implementing the housing goals under
				this subpart, the Secretary shall require the enterprises to disclose
				appropriate information to allow the Secretary to assess if there are any
				disparities in interest rates charged on mortgages to borrowers who are
				minorities, as compared with borrowers of similar creditworthiness who are not
				minorities, as evidenced in reports pursuant to the Home Mortgage Disclosure
				Act of 1975.
							(2)Report to
				congress and remedy required on disparitiesUpon a finding by the
				Secretary that a pattern of disparities in interest rates exists pursuant to
				the information provided by an enterprise under paragraph (1), the Secretary
				shall—
								(A)forward to the
				Committee on Banking, Housing, and Urban Affairs of the Senate and the
				Committee on Financial Services of the House of Representatives a report
				detailing the disparities; and
								(B)require the
				enterprise to take such actions as the Secretary deems appropriate pursuant to
				this Act, to remedy such identified interest rate disparities.
								(3)Identity of
				individuals not disclosedIn carrying out this subsection, the
				Secretary shall ensure that no personally identifiable financial information
				that would enable an individual borrower to be reasonably identified shall be
				made public.
							(d)TimingThe
				Secretary shall establish an annual deadline for the establishment of housing
				goals described in subsection (a), taking into consideration the need for the
				enterprises to reasonably and sufficiently plan their operations and activities
				in advance, including operations and activities necessary to meet such
				goals.
						1331A.Discretionary
				adjustment of housing goals
						(a)AuthorityAn
				enterprise may petition the Secretary in writing at any time during a year to
				reduce the level of any goal for such year established pursuant to this
				subpart.
						(b)Standard for
				ReductionThe Secretary may reduce the level for a goal pursuant
				to such a petition only if—
							(1)market and
				economic conditions or the financial condition of the enterprise require such
				action; or
							(2)efforts to meet
				the goal would result in the constraint of liquidity, over investment in
				certain market segments, or other consequences contrary to the intent of this
				subpart, section 301(3) of the Federal
				National Mortgage Association Charter Act (12 U.S.C. 1716(3)), or
				section 301(3) of the Federal Home Loan
				Mortgage Corporation Act (12 U.S.C. 1451 note), as
				applicable.
							(c)Determination
							(1)30-day
				periodThe Secretary shall make a determination regarding any
				proposed reduction within 30 days of receipt of the petition regarding the
				reduction.
							(2)ExtensionThe
				Secretary may extend the period described in paragraph (1) for a single
				additional 15-day period, but only if the Secretary requests additional
				information from the enterprise.
							1332.Single-family
				housing goals
						(a)Establishment
				of Goals
							(1)In
				GeneralThe Secretary shall establish annual goals for the
				purchase by each enterprise of conventional, conforming, single-family,
				owner-occupied, purchase money mortgages financing housing for each of the
				following:
								(A)Low-income
				families.
								(B)Families that
				reside in low-income areas.
								(C)Very low-income
				families.
								(2)Goals as
				percentage of total purchase money mortgage purchasesThe goals
				established under paragraph (1) shall be established as a percentage of the
				total number of single-family dwelling units financed by single-family purchase
				money mortgages of the enterprise.
							(b)Determination
				of Compliance
							(1)In
				generalThe Secretary shall determine, for each year that the
				housing goals under this section are in effect pursuant to section 1331(a),
				whether each enterprise has complied with the single-family housing goals
				established under this section for such year.
							(2)Compliance
				requirementsAn enterprise shall be considered to be in
				compliance with a goal described under subsection (a) for a year, only if, for
				each of the types of families described in subsection (a), the percentage of
				the number of conventional, conforming, single-family, owner-occupied, purchase
				money mortgages purchased by each enterprise in such year that serve such
				families, meets or exceeds the target established under subsection (c) for the
				year for such type of family.
							(c)Annual
				Targets
							(1)In
				generalThe Secretary shall establish annual targets for each
				goal described in subsection (a).
							(2)ConsiderationsIn
				establishing annual targets under paragraph (1), the Secretary shall
				consider—
								(A)national housing
				needs;
								(B)economic,
				housing, and demographic conditions;
								(C)the performance
				and effort of the enterprises toward achieving the housing goals under this
				section in previous years;
								(D)the ability of
				the enterprise to lead the industry in making credit available;
								(E)recent
				information submitted in compliance with the Home Mortgage Disclosure Act of
				1975 and such other mortgage data as may be available for non metropolitan
				areas regarding conventional, conforming, single-family, owner-occupied,
				purchase money mortgages originated and purchased;
								(F)the size of the
				purchase money conventional mortgage market serving each of the types of
				families described in subsection (a), relative to the size of the overall
				purchase money mortgage market; and
								(G)the need to
				maintain the sound financial condition of the enterprises.
								(d)Notice of
				Determination and Enterprise Comment
							(1)NoticeWithin
				30 days of making a determination under subsection (b) regarding compliance of
				an enterprise for a year with the housing goals established under this section
				and before any public disclosure thereof, the Secretary shall provide notice of
				the determination to the enterprise, which shall include an analysis and
				comparison, by the Secretary, of the performance of the enterprise for the year
				and the targets for the year under subsection (c).
							(2)Comment
				periodThe Secretary shall provide each enterprise an opportunity
				to comment on the determination during the 30-day period beginning upon receipt
				by the enterprise of the notice.
							(e)Use of Borrower
				IncomeIn monitoring the performance of each enterprise pursuant
				to the housing goals under this section and evaluating such performance (for
				purposes of section 1336), the Secretary shall consider a mortgagor’s income to
				be the income of the mortgagor at the time of origination of the
				mortgage.
						1333.Single-family
				housing refinance goals
						(a)Prepayment of
				Existing Loans
							(1)In
				generalThe Secretary shall establish annual goals for the
				purchase by each enterprise of mortgages on conventional, conforming,
				single-family, owner-occupied housing given to pay off or prepay an existing
				loan served by the same property for each of the following:
								(A)Low-income
				families.
								(B)Families that
				reside in low-income areas.
								(C)Very low-income
				families.
								(2)Goals as
				percentage of total refinancing mortgage purchasesThe goals
				described under paragraph (1) shall be established as a percentage of the total
				number of single-family dwelling units refinanced by mortgage purchases of each
				enterprise.
							(b)Determination
				of Compliance
							(1)In
				generalThe Secretary shall determine, for each year that the
				housing goals under this section are in effect pursuant to section 1331(a),
				whether each enterprise has complied with the single-family housing refinance
				goals established under this section for such year.
							(2)ComplianceAn
				enterprise shall be considered to be in compliance with the goals of this
				section for a year, only if, for each of the types of families described in
				subsection (a), the percentage of the number of conventional, conforming,
				single-family, owner-occupied refinancing mortgages purchased by each
				enterprise in such year that serve such families, meets or exceeds the target
				for the year for such type of family that is established under subsection
				(c).
							(c)Annual
				Targets
							(1)In
				generalThe Secretary shall establish annual targets for each
				goal described in subsection (a).
							(2)ConsiderationsIn
				establishing annual targets under paragraph (1), the Secretary shall
				consider—
								(A)national housing
				needs;
								(B)economic,
				housing, and demographic conditions;
								(C)the performance
				and effort of the enterprises toward achieving the housing goals under this
				section in previous years;
								(D)the ability of
				the enterprise to lead the industry in making credit available;
								(E)recent
				information submitted in compliance with the Home Mortgage Disclosure Act of
				1975 and such other mortgage data as may be available for non metropolitan
				areas regarding mortgages on conventional, conforming, single-family,
				owner-occupied, refinanced mortgages originated and purchased;
								(F)the size of the
				refinance conventional mortgage market serving each of the types of families
				described in subsection (a) relative to the size of the overall refinance
				conventional mortgage market; and
								(G)the need to
				maintain the sound financial condition of the enterprises.
								(d)Notice of
				Determination and Enterprise Comment
							(1)NoticeWithin
				30 days of making a determination under subsection (b) regarding compliance of
				an enterprise for a year with the housing goals established under this section
				and before any public disclosure thereof, the Secretary shall provide notice of
				the determination to the enterprise, which shall include an analysis and
				comparison, by the Secretary, of the performance of the enterprise for the year
				and the targets for the year under subsection (c).
							(2)Comment
				periodThe Secretary shall provide each enterprise an opportunity
				to comment on the determination during the 30-day period beginning upon receipt
				by the enterprise of the notice.
							(e)Use of Borrower
				IncomeIn monitoring the performance of each enterprise pursuant
				to the housing goals under this section and evaluating such performance (for
				purposes of section 1336), the Secretary shall consider a mortgagor’s income to
				be the income of the mortgagor at the time of origination of the
				mortgage.
						1334.Multifamily
				special affordable housing goal
						(a)Establishment
							(1)In
				generalThe Secretary shall establish, by regulation, by unit or
				dollar volume, as determined by the Secretary, an annual goal for the purchase
				by each enterprise of:
								(A)Mortgages that
				finance dwelling units affordable to very low-income families.
								(B)Mortgages that
				finance dwelling units assisted by the low-income housing tax credit under
				section 42 of the Internal Revenue Code of 1986.
								(2)Additional
				requirements for smaller projectsThe Secretary shall establish
				additional requirements for the purchase by each enterprise of mortgages
				described in paragraph (1) for multifamily housing projects of a smaller or
				limited size, which may be based on the number of dwelling units in the project
				or the amount of the mortgage, or both, and shall include multifamily housing
				projects of 5 to 50 units (as adjusted by the Secretary), or with mortgages of
				up to $5,000,000 (as adjusted by the Secretary).
							(3)FactorsIn
				establishing the goal under this section relating to mortgages on multifamily
				housing for an enterprise, the Secretary shall consider—
								(A)national
				multifamily mortgage credit needs;
								(B)the performance
				and effort of the enterprise in making mortgage credit available for
				multifamily housing in previous years;
								(C)the size of the
				multifamily mortgage market;
								(D)the most recent
				information available for the Residential Survey published by the Census
				Bureau, and such other data as may be available regarding multifamily
				mortgages;
								(E)the ability of
				the enterprise to lead the industry in expanding mortgage credit availability
				at favorable terms, especially for underserved markets, such as for—
									(i)small multifamily
				projects;
									(ii)multifamily
				properties in need of preservation and rehabilitation; and
									(iii)multifamily
				properties located in rural areas; and
									(F)the need to
				maintain the sound financial condition of the enterprise.
								(b)Units Financed
				by Housing Finance Agency BondsThe Secretary may give credit
				toward the achievement of the multifamily special affordable housing goal under
				this section (for purposes of section 1336) to dwelling units in multifamily
				housing that otherwise qualify under such goal and that is financed by
				tax-exempt or taxable bonds issued by a State or local housing finance agency,
				but only if—
							(1)such bonds are
				secured by a guarantee of the enterprise; or
							(2)are not
				investment grade and are purchased by the enterprise.
							(c)Use of Tenant
				Income or Rent
							(1)In
				generalThe Secretary shall monitor the performance of each
				enterprise in meeting the goals established under this section and shall
				evaluate such performance (for purposes of section 1336) based on—
								(A)if such data is
				available, the income of the prospective or actual tenants of the property;
				or
								(B)if such data is
				not available, the rent levels affordable to low-income and very low-income
				families.
								(2)Rent
				levelA rent level shall be considered to be affordable for
				purposes of this subsection for an income category referred to in this
				subsection if it does not exceed 30 percent of the maximum income level of such
				income category, with appropriate adjustments for unit size as measured by the
				number of bedrooms.
							(d)Determination
				of Compliance
							(1)In
				generalThe Secretary shall, for each year that the housing goal
				under this section is in effect pursuant to section 1331(a), determine whether
				each enterprise has complied with such goal and the additional requirements
				under subsection (a)(2).
							(2)ComplianceAn
				enterprise shall be considered to be in compliance with the goal of this
				section for a year only if for each of the properties described in subsection
				(a), the percentage of the number of multifamily mortgages purchased by each
				enterprise in such year, that serve such families, meets or exceeds the goals
				for the year for such type of properties that are established under subsection
				(a).
							(e)Consideration
				of units in single-family rental housingIn establishing any goal
				under this section, the Secretary may take into consideration the number of
				housing units financed by any mortgage on single-family rental housing
				purchased by an
				enterprise.
						.
			(c)Conforming
			 AmendmentsThe Housing and
			 Community Development Act of 1992 is amended—
				(1)in section
			 1335(a) (12 U.S.C. 4565(a)), in the matter preceding paragraph (1), by striking
			 low- and moderate-income housing goal and all that follows
			 through section 1334 and inserting housing goals
			 established under this subpart;
				(2)in section 1336
			 (12 U.S.C. 4566)—
					(A)in section
			 (a)(1), by striking sections 1332, 1333, and 1334, and inserting
			 this subpart; and
					(B)in subsection
			 (b)(1), by striking section 1332, 1333, or 1334, and inserting
			 this subpart.
					(d)DefinitionsSection
			 1303 of the Housing and Community Development
			 Act of 1992 (12 U.S.C. 4502) is amended—
				(1)in paragraph
			 (19), by striking 60 percent each place such term appears and
			 inserting 50 percent; and
				(2)by adding at the
			 end the following:
					
						(20)Conforming
				mortgageThe term conforming mortgage means, with
				respect to an enterprise, a conventional mortgage having an original principal
				obligation that does not exceed the dollar limitation, in effect at the time of
				such origination, under—
							(A)section 302(b)(2)
				of the Federal National Mortgage Association
				Charter Act; or
							(B)section 305(a)(2)
				of the Federal Home Loan Mortgage Corporation
				Act.
							(21)Low-income
				areaThe term low-income area means a census tract
				or block numbering area in which the median income does not exceed 80 percent
				of the median income for the area in which such census tract or block numbering
				area is located, and, for the purposes of section 1332(a)(2), shall include
				families having incomes not greater than 100 percent of the area median income
				who reside in minority census tracts.
						(22)Very
				low-income
							(A)In
				generalThe term very low-income means—
								(i)in the case of
				owner-occupied units, income in excess of 30 percent but not greater than 50
				percent of the area median income; and
								(ii)in the case of
				rental units, income in excess of 30 percent but not greater than 50 percent of
				the area median income, with adjustments for smaller and larger families, as
				determined by the Secretary.
								(B)rule of
				construction for purposes of housing goalsNotwithstanding
				subparagraph (A), for purposes of any housing goal established under sections
				1331 through 1334, the term very low-income means—
								(i)in the case of
				owner-occupied units, families having incomes not greater than 50 percent of
				the area median income;
								(ii)in the case of
				rental units, families having incomes not greater than 50 percent of the area
				median income, with adjustments for smaller and larger families, as determined
				by the Secretary.
								(23)Extremely
				low-incomeThe term extremely low-income
				means—
							(A)in the case of
				owner-occupied units, income not in excess of 30 percent of the area median
				income; and
							(B)in the case of
				rental units, income not in excess of 30 percent of the area median income,
				with adjustments for smaller and larger families, as determined by the
				Secretary.
							(24)Shortage of
				standard rental units both affordable and available to extremely low-income
				renter households
							(A)In
				generalThe term shortage of standard rental units both
				affordable and available to extremely low-income renter households means
				the gap between—
								(i)the number of
				units with complete plumbing and kitchen facilities with a rent that is 30
				percent or less of 30 percent of the adjusted area median income as determined
				by the Secretary that are occupied by extremely low-income renter households or
				are vacant for rent; and
								(ii)the number of
				extremely low-income renter households.
								(B)Rule of
				constructionIf the number of units described in subparagraph
				(A)(i) exceeds the number of extremely low-income households as described in
				subparagraph (A)(ii), there is no shortage.
							(25)Shortage of
				standard rental units both affordable and available to very low-income renter
				households
							(A)In
				generalThe term shortage of standard rental units both
				affordable and available to very low-income renter households means the
				gap between—
								(i)the number of
				units with complete plumbing and kitchen facilities with a rent that is 30
				percent or less of 50 percent of the adjusted area median income as determined
				by the Secretary that are occupied by either extremely low- or very low-income
				renter households or are vacant for rent; and
								(ii)the number of
				extremely low- and very low-income renter households.
								(B)Rule of
				constructionIf the number of units described in subparagraph
				(A)(i) exceeds the number of extremely low- and very low-income households as
				described in subparagraph (A)(ii), there is no
				shortage.
							.
				
				5.Duty to serve
			 underserved markets
			(a)Establishment
			 and Evaluation of PerformanceSection 1335 of the
			 Housing and Community Development Act of
			 1992 (12 U.S.C. 4565) is amended—
				(1)in the section
			 heading, by inserting duty to serve underserved markets
			 and before
			 other;
				(2)by striking
			 subsection (b);
				(3)in subsection
			 (a)—
					(A)in the matter
			 preceding paragraph (1), by inserting and to carry out the duty under
			 subsection (a) of this section, before , each enterprise
			 shall;
					(B)in paragraph (3),
			 by inserting and after the semicolon at the end;
					(C)in paragraph (4),
			 by striking ; and and inserting a period;
					(D)by striking
			 paragraph (5); and
					(E)by redesignating
			 such subsection as subsection (b);
					(4)by inserting
			 before subsection (b) (as redesignated by paragraph (3)(E) of this subsection)
			 the following new subsection:
					
						(a)Duty To Serve
				Underserved Markets
							(1)DutyIn
				accordance with the purpose of the enterprises under section 301(3) of the
				Federal National Mortgage Association Charter
				Act (12 U.S.C. 1716) and section 301(b)(3) of the
				Federal Home Loan Mortgage Corporation
				Act (12 U.S.C. 1451 note) to undertake activities relating to
				mortgages on housing for very low-, low-, and moderate-income families
				involving a reasonable economic return that may be less than the return earned
				on other activities, each enterprise shall have the duty to purchase or
				securitize mortgage investments and improve the distribution of investment
				capital available for mortgage financing for underserved markets.
							(2)Underserved
				marketsTo meet its duty under paragraph (1), each enterprise
				shall comply with the following requirements with respect to the following
				underserved markets:
								(A)Manufactured
				housingThe enterprise shall lead the industry in developing loan
				products and flexible underwriting guidelines to facilitate a secondary market
				for mortgages on manufactured homes for very low-, low-, and moderate-income
				families.
								(B)Affordable
				housing preservationThe enterprise shall lead the industry in
				developing loan products and flexible underwriting guidelines to facilitate a
				secondary market to preserve housing affordable to extremely low-, very low-,
				and low-income families, including housing projects subsidized under—
									(i)the project-based
				and tenant-based rental assistance programs under section 8 of the
				United States Housing Act of
				1937;
									(ii)the program
				under section 236 of the National Housing
				Act;
									(iii)the
				below-market interest rate mortgage program under section 221(d)(4) of the
				National Housing Act;
									(iv)the supportive
				housing for the elderly program under section 202 of the Housing Act of
				1959;
									(v)the supportive
				housing program for persons with disabilities under section 811 of the
				Cranston-Gonzalez National Affordable Housing
				Act; and
									(vi)the rural rental
				housing program under section 515 of the Housing
				Act of 1949.
									(C)Subprime
				borrowersThe enterprises shall lead the industry in making
				mortgage credit available to low- and moderate-income families with credit
				impairment, and shall develop underwriting guidelines that preclude the
				purchase of loans with unacceptable terms and conditions, or which are contrary
				to good lending practices or to sustainable homeownership, including—
									(i)mandatory
				arbitration provisions;
									(ii)single premium
				credit insurance financed into the mortgages;
									(iii)unreasonable
				prepayment penalties and up front fees;
									(iv)introductory
				rates that expire in less than 10 years; and
									(v)any other such
				loans with unacceptable terms and conditions, or which are contrary to good
				lending practices or to sustainable homeownership.
									(D)Community
				development financial institutionsThe enterprises shall—
									(i)lead the industry
				in developing loan products and flexible underwriting guidelines to facilitate
				a secondary market for mortgages on unconventional affordable housing loans
				made or purchased by Treasury certified community development financial
				institutions and other nonprofit housing lenders; and
									(ii)utilize credit
				facilities, capital and loss reserves, credit enhancements, securitization, and
				other methods to facilitate a secondary market for mortgages on unconventional
				affordable housing loans made or purchased by community development financial
				institutions certified by the Secretary of the Treasury, as determined by the
				Secretary and consistent with the Federal
				National Mortgage Association Charter Act, the
				Federal Home Loan Mortgage Corporation
				Act, and the provisions of this Act.
									(E)Community
				Reinvestment Act considerationsThe enterprise shall take
				affirmative steps to assist depository institutions to meet their obligations
				under the Community Reinvestment Act, which shall include developing
				appropriate underwriting standards, business practices, repurchase
				requirements, pricing, fees, and procedures.
								(F)Rural and other
				underserved markets
									(i)In
				generalThe enterprises shall lead the industry in developing
				loan products and flexible underwriting guidelines to facilitate a secondary
				market for mortgages on housing for very low-, low-, and moderate-income
				families in rural areas, and for mortgages for housing for any other
				underserved market for very low-, low-, and moderate-income
				families that the Secretary identifies as lacking adequate credit through
				conventional lending sources.
									(ii)Identification
				of underserved marketsUnderserved markets may be identified for
				purposes of this paragraph by borrower type, market segment, or geographic
				area.
									(G)Other
				underserved marketsThe Secretary may, by rule, determine other
				underserved markets that the enterprises shall be required to lead the market
				in facilitating the availability of investment capital for mortgage financing
				for such markets.
								;
				and
				(5)by adding at the
			 end the following new subsection:
					
						(c)Evaluation and
				Reporting of Compliance
							(1)Evaluating
				compliance
								(A)In
				generalNot later than 6 months after the date of enactment of
				the Government Sponsored Enterprise Mission
				Improvement Act, the Secretary shall establish through notice and
				comment rulemaking, a manner for evaluating whether, and the extent to which,
				the enterprises have complied with the duty under subsection (a) to serve
				underserved markets, and for rating the extent of such compliance.
								(B)Rating
				complianceUsing the evaluation method established under
				subparagraph (A), the Secretary shall, for each year, evaluate such compliance
				and rate the performance of each enterprise as to the extent of
				compliance.
								(C)Evaluations and
				ratings included in annual report of the SecretaryThe Secretary
				shall include such evaluation and rating for each enterprise for a year in the
				report for that year submitted pursuant to section 1319B(a).
								(2)Separate
				evaluationsIn determining whether an enterprise has complied
				with the duty referred to in paragraph (1), the Secretary shall separately
				evaluate whether the enterprise has complied with such duty with respect to
				each of the underserved markets identified in subsection (a), taking into
				consideration—
								(A)the development
				of loan products and more flexible underwriting guidelines;
								(B)the volume of
				loans purchased in each of such underserved markets; and
								(C)such other
				factors as the Secretary may
				determine.
								.
				(b)EnforcementSection
			 1336(a) of the Housing and Community
			 Development Act of 1992 (12 U.S.C. 4566(a)) is amended—
				(1)in paragraph (1),
			 by inserting and with the duty under section 1335(a) of each enterprise
			 with respect to underserved markets before , as provided in this
			 section,; and
				(2)by adding at the
			 end the following new paragraph:
					
						(4)Enforcement of
				duty to provide mortgage credit to underserved markets
							(A)In
				generalThe duty under section 1335(a) of each enterprise to
				serve underserved markets (as determined in accordance with section 1335(c))
				shall be enforceable under this section to the same extent and under the same
				provisions that the housing goals established under sections 1332, 1333, and
				1334 are enforceable.
							(B)LimitationThe
				duty under section 1335(a) shall not be enforceable under any other provision
				of this title (including subpart C of this part) other than this section or
				under any provision of the Federal National
				Mortgage Association Charter Act or the
				Federal Home Loan Mortgage Corporation
				Act.
							.
				6.Monitoring and
			 enforcing compliance with housing goalsSection 1336 of the
			 Housing and Community Development Act of
			 1992 (12 U.S.C. 4566) is amended—
			(1)in subsection
			 (b)—
				(A)in the subsection
			 heading, by inserting preliminary before determination;
				(B)by striking
			 paragraph (1) and inserting the following new paragraph:
					
						(1)NoticeIf
				the Secretary preliminarily determines that an enterprise has failed, or that
				there is a substantial probability that an enterprise will fail to meet any
				housing goal established under this subpart, the Secretary shall provide
				written notice to the enterprise of such a preliminary determination, the
				reasons for such determination, and the information on which the Secretary
				based the
				determination.
						;
				(C)in paragraph
			 (2)—
					(i)in
			 subparagraph (A), by inserting finally before
			 determining;
					(ii)by
			 striking subparagraphs (B) and (C) and inserting the following new
			 subparagraph:
						
							(B)Extension or
				shortening of periodThe Secretary may—
								(i)extend the period
				under subparagraph (A) for good cause for not more than 30 additional days;
				and
								(ii)shorten the
				period under subparagraph (A) for good
				cause.
								;
				and
					(iii)by
			 redesignating subparagraph (D) as subparagraph (C); and
					(D)in paragraph
			 (3)—
					(i)in
			 subparagraph (A), by striking determine and inserting
			 issue a final determination of;
					(ii)in
			 subparagraph (B), by inserting final before
			 determinations; and
					(iii)in subparagraph
			 (C)—
						(I)by striking
			 Committee on Banking, Finance and Urban Affairs and inserting
			 Committee on Financial Services; and
						(II)by inserting
			 final before determination each place such term
			 appears; and
						(2)in subsection
			 (c)—
				(A)by striking the
			 subsection designation and heading and all that follows through the end of
			 paragraph (1) and inserting the following:
					
						(c)Cease-and-Desist
				Orders, Civil Money Penalties, and Remedies Including Housing Plans
							(1)Requirement
								(A)Housing
				planIf the Secretary finds, pursuant to subsection (b), that
				there is a substantial probability that an enterprise will fail, or has
				actually failed to meet any housing goal under this subpart and that the
				achievement of the housing goal was or is feasible, the Secretary may require
				that the enterprise submit a housing plan under this subsection.
								(B)Refusal to
				submit housing planIf the Secretary makes such a finding and the
				enterprise refuses to submit such a plan, submits an unacceptable plan, fails
				to comply with the plan or the Secretary finds that the enterprise has failed
				to meet any housing goal under this subpart, in addition to requiring an
				enterprise to submit a housing plan, the Secretary may—
									(i)issue a
				cease-and-desist order in accordance with section 1341;
									(ii)impose civil
				money penalties in accordance with section 1345; or
									(iii)order other
				remedies as set forth in paragraph (7) of this
				subsection.
									;
				(B)in paragraph
			 (2)—
					(i)by
			 striking Contents.—Each housing plan and inserting
			 Housing
			 plan.—If the Secretary requires a housing plan under this
			 section, such a plan; and
					(ii)in
			 subparagraph (B), by inserting and changes in its operations
			 after improvements;
					(C)in paragraph
			 (3)—
					(i)by
			 inserting comply with any remedial action or before
			 submit a housing plan; and
					(ii)by
			 striking under subsection (b)(3) that a housing plan is
			 required;
					(D)in paragraph (4),
			 by striking the first 2 sentences and inserting the following:
					
						(A)ReviewThe
				Secretary shall review each submission by an enterprise, including a housing
				plan submitted under this subsection, and not later than 30 days after
				submission, approve or disapprove the plan or other action.
						(B)Extension of
				timeThe Secretary may extend the period for approval or
				disapproval for a single additional 30-day period if the Secretary determines
				such extension necessary.
						(C)Approval
						;
				and
				(E)by adding at the
			 end the following new paragraph:
					
						(7)Additional
				remedies for failure to meet goalsIn addition to ordering a
				housing plan under this section, issuing cease-and-desist orders under section
				1341, and ordering civil money penalties under section 1345, the Secretary
				may—
							(A)seek other
				actions when an enterprise fails to meet a goal; and
							(B)exercise
				appropriate enforcement authority available to the Secretary under this
				Act.
							.
				7.Affordable
			 housing programs
			(a)RepealSections 1337 of the
			 Housing and Community Development Act of 1992
			 (12 U.S.C. 4562 note) is hereby repealed.
			(b)Annual housing
			 reportThe
			 Housing and Community Development Act of 1992
			 is amended by inserting after section 1336 the following:
				
					1337.Affordable
				Housing allocations
						(a)Set aside and
				allocation of amounts by enterprisesSubject to subsection (b),
				in each fiscal year—
							(1)the Federal Home
				Loan Mortgage Corporation shall—
								(A)set aside an
				amount equal to 4.2 basis points for each dollar of unpaid principal balance of
				its total new business purchases; and
								(B)allocate or
				otherwise transfer—
									(i)65 percent of
				such amounts to the Secretary of Housing and Urban Development to fund the
				affordable housing block grant program established under section 1338;
				and
									(ii)35 percent of
				such amounts to fund the Capital Magnet Fund established pursuant to section
				1339; and
									(2)the Federal
				National Mortgage Association shall—
								(A)set aside an
				amount equal to 4.2 basis points for each dollar of unpaid principal balance of
				its total new business purchases; and
								(B)allocate or
				otherwise transfer—
									(i)65 percent of
				such amounts to the Secretary of Housing and Urban Development to fund the
				affordable housing block grant program established under section 1338;
				and
									(ii)35 percent of
				such amounts to fund the Capital Magnet Fund established pursuant to section
				1339.
									(b)Suspension of
				contributionsThe Secretary shall temporarily suspend allocations
				under subsection (a) by an enterprise upon a finding by the Secretary that such
				allocations—
							(1)are contributing,
				or would contribute, to the financial instability of the enterprise;
							(2)are causing, or
				would cause, the enterprise to be classified as undercapitalized; or
							(3)are preventing,
				or would prevent, the enterprise from successfully completing a capital
				restoration plan under section 1369C.
							(c)Prohibition of
				pass-through of cost of allocationsThe Secretary shall, by
				regulation, prohibit each enterprise from redirecting the costs of any
				allocation required under this section, through increased charges or fees, or
				decreased premiums, or in any other manner, to the originators of mortgages
				purchased or securitized by the enterprise.
						(d)Enforcement of
				requirements on enterpriseCompliance by the enterprises with the
				requirements under this section shall be enforceable under subpart C. Any
				reference in such subpart to this part or to an order, rule, or regulation
				under this part specifically includes this section and any order, rule, or
				regulation under this section.
						1338.Affordable
				Housing Block Grant program
						(a)Establishment
				and purposeThe Secretary of
				Housing and Urban Development shall establish and manage an affordable housing
				block grant program, which shall be funded with amounts allocated by the
				enterprises under section 1337. The purpose of the block grant program under
				this section is to provide grants to States for use—
							(1)to increase and
				preserve the supply of rental housing for extremely low- and very low-income
				families, including homeless families; and
							(2)to increase
				homeownership for extremely low- and very low-income families.
							(b)Affordable
				housing block grant allocations for homeownership preservation in fiscal year
				2008
							(1)Assistance for
				homeowners facing foreclosure
								(A)In
				generalTo help address the subprime mortgage crisis, in fiscal
				year 2008, 100 percent of the amounts allocated for grants under this section
				shall be used to make grants to States to—
									(i)facilitate loan
				modification and refinance options for low- and moderate-income borrowers
				facing foreclosure; and
									(ii)expeditiously
				make available to low- and moderate-income homebuyers, properties that have
				been foreclosed upon.
									(B)DistributionThe
				amounts allocated to help address the subprime mortgage crisis under
				subparagraph (A) shall be distributed according to a formula established by the
				Secretary.
								(2)Permissible
				designeesA State receiving grant amounts under this subsection
				may designate a State housing finance agency, housing and community development
				entity, tribally designated housing entity (as such term is defined in section
				4 of the Native American Housing Assistance and Self-Determination Act of 1997
				(25 U.S.C. 4103)), or any other qualified instrumentality of the State to
				receive such grant amounts.
							(3)Development of
				distribution formulaNot later than 3 months after the date of
				enactment of the Government Sponsored
				Enterprise Mission Improvement Act, the Secretary shall develop
				the distribution formula required under paragraph (1)(B). Such formula shall be
				based on the following factors:
								(A)The population of
				the State based on the most recent estimate of the resident population of such
				State as determined by the Bureau of the Census.
								(B)The 90-day
				delinquency rate of the State.
								(C)The ratio of
				foreclosures to owner-occupied households within the State.
								(4)Eligible loan
				uses
								(A)Loans to
				homeowners to preserve homeownership
									(i)In
				generalA State or State designated entity shall use any grant
				amounts made available under this subsection to—
										(I)support the
				refinancing of loans of eligible homeowners, only if such loans have a
				loan-to-value ratio of not greater than 100 percent of current appraised value
				of the home on which such loan was taken;
										(II)reduce the
				outstanding loan balances of eligible homeowners, but only if the lender,
				servicer, investor, or other appropriate entity reduces such balance by the
				amount necessary to bring the combined loan value (including first and second
				mortgages) at or below 100 percent of the appraised value of the home;
				and
										(III)pay off any
				outstanding amounts owed by eligible homeowners for taxes and insurance.
										(ii)Program
				requirements for eligible homeowners
										(I)Development by
				StatesEach State or State designated entity that is a recipient
				of a grant amount under this subsection shall develop program requirements for
				eligible homeowners seeking a loan under this subparagraph.
										(II)Required
				contentThe program requirements required to be developed under
				this clause shall, at a minimum, include the following:
											(aa)The annual
				income of the homeowner is no greater than the annual income established by the
				Secretary as being of low- or moderate-income.
											(bb)That any loan
				under this paragraph may be provided for up to a 4-family owner-occupied
				residence, including 1-family units in a condominium project or a membership
				interest and occupancy agreement in a cooperative housing project, that is
				used, or is to be used, as the principal residence of the applicant seeking
				such grant or loan.
											(cc)The homeowner
				has a loan with unsustainable loan terms, as determined by a State housing
				finance agency or other designated State agency. For purposes of this item, the
				term unsustainable loan terms includes such activities as the
				lack of escrow of taxes and insurance, the inclusion of prepayment penalties,
				and the lack of the ability of the homeowner to pay at the fully indexed
				interest rate because the debt-to-income ratio on such home loan is greater
				than 45 percent.
											(iii)Loan
				requirementsIn order for a State or State designated entity to
				use the amounts made available under this subsection to assist eligible
				homeowners, a loan under this subparagraph—
										(I)shall—
											(aa)have a fixed
				interest rate;
											(bb)be
				affordable, so that the maximum debt-to-income ratio of such loan is not
				greater than 45 percent;
											(cc)require
				mandatory escrow of taxes and insurance;
											(dd)have no
				prepayment penalties;
											(ee)have no
				mandatory arbitration clauses; and
											(ff)if
				the loan-to-value ratio of the original mortgage loan is greater than 100
				percent, require the lender to reduce such balance by the amount necessary to
				bring the loan value at or below 100 percent of the appraised value of the
				home;
											(II)shall not be due
				and payable unless—
											(aa)the real
				property securing such loan is sold, transferred, or refinanced; or
											(bb)the last
				surviving homeowner of such real property dies;
											(III)shall not
				exceed 10 percent of the principal balance; and
										(IV)may be
				subordinated.
										(iv)Existing loan
				fundsAny State or State designated entity with a previously
				existing fund established to make loans to assist homeowners in satisfying any
				amounts past due on their home loan may use funds appropriated for purposes of
				this subparagraph for that existing loan fund, even if the eligibility,
				application, program, or use requirements for that loan program differ from the
				eligibility, application, program, and use requirements of this subparagraph,
				unless such use is expressly determined by the Secretary to be
				inappropriate.
									(v)No foreclosure
				if notice of application for home preservation loanA mortgagee
				shall not initiate a foreclosure—
										(I)upon receipt of a
				written confirmation from the State or other State designated entity that the
				homeowner has applied for a home preservation loan under this subparagraph;
				and
										(II)for the 2-month
				period after receipt of such written confirmation or until the mortgagee is
				informed, in writing, that the homeowner is not eligible for a home
				preservation loan, whichever occurs first.
										(B)Loans to
				nonprofit developers for the rehabilitation and sale of foreclosed properties
				to low- and moderate-income homebuyers
									(i)In
				generalA State or State designated entity may use up to 20
				percent of the grant amounts made available under this subsection for
				homeownership preservation to provide loans to nonprofit affordable housing
				developers for the purposes of assisting low- and moderate-income homebuyers to
				purchase properties that are in the process of being foreclosed upon or have
				been acquired by the mortgage holder through the foreclosure process.
									(ii)Program
				requirements for nonprofit affordable housing developers
										(I)In
				generalEach State or State designated entity that is a recipient
				of a grant under this subsection shall, if they choose to use part of their
				grant award to make loans under this subparagraph, develop program requirements
				for nonprofit affordable housing developers for the purposes of assisting low-
				and moderate-income homebuyers to purchase properties that are in the process
				of being foreclosed upon or have been acquired by the mortgage holder through
				the foreclosure process.
										(II)Required
				contentThe program requirements developed under subclause (I)
				shall, at a minimum, include the following:
											(aa)That any loan
				under this clause may be provided for up to a 4-family owner-occupied
				residence, including 1-family units in a condominium project or a membership
				interest and occupancy agreement in a cooperative housing project, that is
				used, or is to be used, as the principal residence of a low- or moderate-income
				homebuyer.
											(bb)The annual
				income of the low- or moderate-income homebuyer is not greater than the annual
				income established by the Secretary as being of low- or moderate-income.
											(cc)The property is
				in foreclosure or has been acquired by the mortgage holder through the
				foreclosure process, the property has been appraised, and the sales price of
				the property does not exceed 100 percent of the appraised value of the
				property.
											(iii)Loan
				requirementsIn order for a State or State designated entity to
				use the amounts made available under this subsection, a loan under this
				subparagraph—
										(I)may be used
				for—
											(aa)downpayment and
				closing costs;
											(bb)financing the
				difference between the sales price of a home and the mortgage for which the
				low- or moderate-income homebuyer qualifies; and
											(cc)repairs of a
				home not to exceed 10 percent of the appraised value of the home;
											(II)shall carry a
				zero percent interest rate;
										(III)shall not be
				due and payable by the low- or moderate-income homebuyer unless—
											(aa)the real
				property securing such loan is sold, transferred, or refinanced; or
											(bb)the last
				surviving homeowner of such real property dies; and
											(IV)may be
				subordinated.
										(iv)Existing loan
				fundsAny State or State designated entity with a previously
				existing fund established to make loans for the purposes of this subparagraph
				may use funds appropriated for purposes of this subparagraph for that existing
				loan fund, even if the eligibility, application, program, or use requirements
				for that loan program differ from the eligibility, application, program, and
				use requirements of this subparagraph, unless such use is expressly determined
				by the Secretary to be inappropriate.
									(c)Allocation for
				affordable housing block grants in 2009 and subsequent years
							(1)In
				generalExcept as provided in subsection (b), during each fiscal
				year the Secretary of Housing and Urban Development shall distribute the
				amounts allocated for the affordable housing block grant program under this
				section to provide affordable housing as described in this subsection.
							(2)Permissible
				designeesA State receiving grant amounts under this subsection
				may designate a State housing finance agency, housing and community development
				entity, tribally designated housing entity (as such term is defined in section
				4 of the Native American Housing Assistance and Self-Determination Act of 1997
				(25 U.S.C. 4103)), or any other qualified instrumentality of the State to
				receive such grant amounts.
							(3)Distribution to
				States by needs-based formula
								(A)In
				generalThe Secretary of Housing and Urban Development shall, by
				regulation, establish a formula within 12 months of the date of enactment of
				the Government Sponsored Enterprise Mission
				Improvement Act, to distribute amounts made available under this
				subsection to each State to provide affordable housing to extremely low- and
				very low-income households.
								(B)Basis for
				formulaThe formula required under subparagraph (A) shall include
				the following:
									(i)The ratio of the
				shortage of standard rental units both affordable and available to extremely
				low-income renter households in the State to the aggregate shortage of standard
				rental units both affordable and available to extremely low-income renter
				households in all the States.
									(ii)The ratio of the
				shortage of standard rental units both affordable and available to very
				low-income renter households in the State to the aggregate shortage of standard
				rental units both affordable and available to very low-income renter households
				in all the States.
									(iii)The ratio of
				extremely-low income renter households in the State living with either (I)
				incomplete kitchen or plumbing facilities, (II) more than 1 person per room, or
				(III) paying more than 50 percent of income for housing costs, to the aggregate
				number of extremely low-income renter households living with either (IV)
				incomplete kitchen or plumbing facilities, (V) more than 1 person per room, or
				(VI) paying more than 50 percent of income for housing costs in all the
				States.
									(iv)The ratio of
				very low-income renter households in the State paying more than 50 percent of
				income on rent relative to the aggregate number of very low-income renter
				households paying more than 50 percent of income on rent in all the
				States.
									(v)The resulting sum
				calculated from the factors described in clauses (i) through (iv) shall be
				multiplied by the relative cost of construction in the State. For purposes of
				this subclause, the term cost of construction—
										(I)means the cost of
				construction or building rehabilitation in the State relative to the national
				cost of construction or building rehabilitation; and
										(II)shall be
				calculated such that values higher than 1.0 indicate that the State’s
				construction costs are higher than the national average, a value of 1.0
				indicates that the State’s construction costs are exactly the same as the
				national average, and values lower than 1.0 indicate that the State’s cost of
				construction are lower than the national average.
										(C)PriorityThe
				formula required under subparagraph (A) shall give priority emphasis and
				consideration to the factor described in subparagraph (B)(i).
								(4)Allocation of
				grant amounts
								(A)NoticeNot
				later than 60 days after the date that the Secretary of Housing and Urban
				Development determines the formula amounts described in paragraph (3), the
				Secretary shall caused to be published in the Federal Register a notice that
				such amounts shall be so available.
								(B)Grant
				amountIn each fiscal year other than fiscal year 2008, the
				Secretary of Housing and Urban Development shall make a block grant to each
				State in an amount that is equal to the formula amount determined under
				paragraph (3) for that State.
								(C)Minimum State
				allocationsIf the formula amount determined under paragraph (3)
				for a fiscal year would allocate less than $3,000,000 to any State, the
				allocation for such State shall be $3,000,000, and the increase shall be
				deducted pro rata from the allocations made to all other States.
								(5)Allocation
				plans required
								(A)In
				generalFor each year that a State or State designated entity
				receives an affordable housing block grant under this subsection, the State or
				State designated entity shall establish an allocation plan. Such plan
				shall—
									(i)set forth a plan
				for the distribution of grant amounts received by the State or State designated
				entity for such year;
									(ii)be based on
				priority housing needs, as determined by the State or State designated entity
				in accordance with the regulations established under subsection
				(g)(2)(C);
									(iii)comply with
				paragraph (6); and
									(iv)include
				performance goals that comply with the requirements established by the
				Secretary pursuant to subsection (g)(2).
									(B)EstablishmentIn
				establishing an allocation plan under this paragraph, a State or State
				designated entity shall—
									(i)notify the public
				of the establishment of the plan;
									(ii)provide an
				opportunity for public comments regarding the plan;
									(iii)consider any
				public comments received regarding the plan; and
									(iv)make the
				completed plan available to the public.
									(C)ContentsAn
				allocation plan of a State or State designated entity under this paragraph
				shall set forth the requirements for eligible recipients under paragraph (8) to
				apply for such grant amounts, including a requirement that each such
				application include—
									(i)a
				description of the eligible activities to be conducted using such assistance;
				and
									(ii)a certification
				by the eligible recipient applying for such assistance that any housing units
				assisted with such assistance will comply with the requirements under this
				section.
									(6)Selection of
				activities funded using affordable housing fund grant
				amountsGrant amounts received by a State or State designated
				entity under this subsection may be used, or committed for use, only for
				activities that—
								(A)are eligible
				under paragraph (7) for such use;
								(B)comply with the
				applicable allocation plan of the State or State designated entity under
				paragraph (5); and
								(C)are selected for
				funding by the State or State designated entity in accordance with the process
				and criteria for such selection established pursuant to subsection
				(g)(2)(C).
								(7)Eligible
				activitiesGrant amounts allocated to a State or State designated
				entity under this subsection shall be eligible for use, or for commitment for
				use, only for assistance for—
								(A)the production,
				preservation, and rehabilitation of rental housing, including housing under the
				programs identified in section 1335(a)(2)(B) and for operating costs, except
				that such grant amounts may be used for the benefit only of extremely low- and
				very low-income families; and
								(B)the production,
				preservation, and rehabilitation of housing for homeownership, including such
				forms as downpayment assistance, closing cost assistance, and assistance for
				interest rate buy-downs, that—
									(i)is available for
				purchase only for use as a principal residence by families that qualify both
				as—
										(I)extremely low-
				and very low-income families at the times described in subparagraphs (A)
				through (C) of section 215(b)(2) of the Cranston-Gonzalez National Affordable
				Housing Act (42 U.S.C. 12745(b)(2)); and
										(II)first-time
				homebuyers, as such term is defined in section 104 of the Cranston-Gonzalez
				National Affordable Housing Act (42 U.S.C. 12704), except that any reference in
				such section to assistance under title II of such Act shall for purposes of
				this subsection be considered to refer to assistance from affordable housing
				fund grant amounts;
										(ii)has an initial
				purchase price that meets the requirements of section 215(b)(1) of the
				Cranston-Gonzalez National Affordable Housing Act;
									(iii)is subject to
				the same resale restrictions established under section 215(b)(3) of the
				Cranston-Gonzalez National Affordable Housing Act and applicable to the
				participating jurisdiction that is the State in which such housing is located;
				and
									(iv)is made
				available for purchase only by, or in the case of assistance under this
				subsection, is made available only to homebuyers who have, before purchase
				completed a program of counseling with respect to the responsibilities and
				financial management involved in homeownership that is approved by the
				Secretary;
									(8)Eligible
				recipientsGrant amounts allocated to a State or State designated
				entity under this subsection may be provided only to a recipient that is an
				organization, agency, or other entity (including a for-profit entity or a
				nonprofit entity) that—
								(A)has demonstrated
				experience and capacity to conduct an eligible activity under paragraph (7), as
				evidenced by its ability to—
									(i)own, construct or
				rehabilitate, manage, and operate an affordable multifamily rental housing
				development;
									(ii)design,
				construct or rehabilitate, and market affordable housing for homeownership;
				or
									(iii)provide forms
				of assistance, such as downpayments, closing costs, or interest rate buy-downs
				for purchasers;
									(B)demonstrates the
				ability and financial capacity to undertake, comply, and manage the eligible
				activity;
								(C)demonstrates its
				familiarity with the requirements of any other Federal, State, or local housing
				program that will be used in conjunction with such grant amounts to ensure
				compliance with all applicable requirements and regulations of such programs;
				and
								(D)makes such
				assurances to the State or State designated entity as the Secretary shall, by
				regulation, require to ensure that the recipient will comply with the
				requirements of this subsection during the entire period that begins upon
				selection of the recipient to receive such grant amounts and ending upon the
				conclusion of all activities under paragraph (8) that are engaged in by the
				recipient and funded with such grant amounts.
								(9)Limitations on
				use
								(A)Required amount
				for homeownership activitiesOf the aggregate amount allocated to
				a State or State designated entity under this subsection not more than 10
				percent shall be used for activities under subparagraph (B) of paragraph
				(7).
								(B)Deadline for
				commitment or useGrant amounts allocated to a State or State
				designated entity under this subsection shall be used or committed for use
				within 2 years of the date that such grant amounts are made available to the
				State or State designated entity. The Secretary shall recapture any such
				amounts not so used or committed for use and reallocate such amounts under this
				subsection in the first year after such recapture.
								(C)Use of
				returnsThe Secretary shall, by regulation, provide that any
				return on a loan or other investment of any grant amount used by a State or
				State designated entity to provide a loan under this subsection shall be
				treated, for purposes of availability to and use by the State or State
				designated entity, as a block grant amount authorized under this
				subsection.
								(D)Prohibited
				usesThe Secretary shall, by regulation—
									(i)set forth
				prohibited uses of grant amounts allocated under this subsection, which shall
				include use for—
										(I)political
				activities;
										(II)advocacy;
										(III)lobbying,
				whether directly or through other parties;
										(IV)counseling
				services;
										(V)travel expenses;
				and
										(VI)preparing or
				providing advice on tax returns;
										(ii)provide that,
				except as provided in clause (iii), affordable housing block grant amounts of a
				State or State designated entity may not be used for administrative, outreach,
				or other costs of—
										(I)the State or
				State designated entity; or
										(II)any other
				recipient of such grant amounts; and
										(iii)limit the
				amount of any affordable housing block grant amounts for a year that may be
				used by the State or State designated entity for administrative costs of
				carrying out the program required under this subsection to a percentage of such
				grant amounts of the State or State designated entity for such year, which may
				not exceed 10 percent.
									(E)Prohibition of
				consideration of use for meeting housing goals or duty to
				serveIn determining compliance with the housing goals under this
				subpart and the duty to serve underserved markets under section 1335, the
				Secretary may not consider any affordable housing block grant amounts used
				under this section for eligible activities under paragraph (7). The Secretary
				shall give credit toward the achievement of such housing goals and such duty to
				serve underserved markets to purchases by the enterprises of mortgages for
				housing that receives funding from such block grant amounts, but only to the
				extent that such purchases by the enterprises are funded other than with such
				grant amounts.
								(d)Reduction for
				failure To obtain return of misused fundsIf in any year a State
				or State designated entity fails to obtain reimbursement or return of the full
				amount required under subsection (e)(1)(B) to be reimbursed or returned to the
				State or State designated entity during such year—
							(1)except as
				provided in paragraph (2)—
								(A)the amount of the
				grant for the State or State designated entity for the succeeding year, as
				determined pursuant to this section, shall be reduced by the amount by which
				such amounts required to be reimbursed or returned exceed the amount actually
				reimbursed or returned; and
								(B)the amount of the
				grant for the succeeding year for each other State or State designated entity
				whose grant is not reduced pursuant to subparagraph (A) shall be increased by
				the amount determined by applying the formula established pursuant to this
				section to the total amount of all reductions for all State or State designated
				entities for such year pursuant to subparagraph (A); or
								(2)in any case in
				which such failure to obtain reimbursement or return occurs during a year
				immediately preceding a year in which grants under this section will not be
				made, the State or State designated entity shall pay to the Secretary for
				reallocation among the other grantees an amount equal to the amount of the
				reduction for the entity that would otherwise apply under paragraph
				(1)(A).
							(e)Accountability
				of recipients and grantees
							(1)Recipients
								(A)Tracking of
				fundsThe Secretary shall—
									(i)require each
				State or State designated entity to develop and maintain a system to ensure
				that each recipient of assistance under this section uses such amounts in
				accordance with this section, the regulations issued under this section, and
				any requirements or conditions under which such amounts were provided;
				and
									(ii)establish
				minimum requirements for agreements, between the State or State designated
				entity and recipients, regarding assistance under this section, which shall
				include—
										(I)appropriate
				periodic financial and project reporting, record retention, and audit
				requirements for the duration of the assistance to the recipient to ensure
				compliance with the limitations and requirements of this section and the
				regulations under this section; and
										(II)any other
				requirements that the Secretary determines are necessary to ensure appropriate
				administration and compliance.
										(B)Misuse of
				funds
									(i)Reimbursement
				requirementIf any recipient of assistance under this section is
				determined, in accordance with clause (ii), to have used any such amounts in a
				manner that is materially in violation of this section, the regulations issued
				under this section, or any requirements or conditions under which such amounts
				were provided, the State or State designated entity shall require that, within
				12 months after the determination of such misuse, the recipient shall reimburse
				the State or State designated entity for such misused amounts and return to the
				State or State designated entity any such amounts that remain unused or
				uncommitted for use. The remedies under this clause are in addition to any
				other remedies that may be available under law.
									(ii)DeterminationA
				determination is made in accordance with this clause if the determination is
				made by the Secretary or made by the State or State designated entity, provided
				that—
										(I)the State or
				State designated entity provides notification of the determination to the
				Secretary for review, in the discretion of the Secretary, of the determination;
				and
										(II)the Secretary
				does not subsequently reverse the determination.
										(2)Grantees
								(A)Report
									(i)In
				generalThe Secretary shall require each State or State
				designated entity receiving grant amounts in any given year under this section
				to submit a report, for such year, to the Secretary that—
										(I)describes the
				activities funded under this section during such year with such grant amounts;
				and
										(II)the manner in
				which the State or State designated entity complied during such year with any
				allocation plan established pursuant to subsection (c).
										(ii)Public
				availabilityThe Secretary shall make such reports pursuant to
				this subparagraph publicly available.
									(B)Misuse of
				fundsIf the Secretary determines, after reasonable notice and
				opportunity for hearing, that a State or State designated entity has failed to
				comply substantially with any provision of this section, and until the
				Secretary is satisfied that there is no longer any such failure to comply, the
				Secretary shall—
									(i)reduce the amount
				of assistance under this section to the State or State designated entity by an
				amount equal to the amount of block grant amounts which were not used in
				accordance with this section;
									(ii)require the
				State or State designated entity to repay the Secretary an amount equal to the
				amount of the amount block grant amounts which were not used in accordance with
				this section;
									(iii)limit the
				availability of assistance under this section to the State or State designated
				entity to activities or recipients not affected by such failure to comply;
				or
									(iv)terminate any
				assistance under this section to the State or State designated entity.
									(f)DefinitionsFor
				purposes of this section, the following definitions shall apply:
							(1)Extremely
				low-income renter householdThe term extremely low-income
				renter household means a household whose income is not in excess of 30
				percent of the area median income, with adjustments for smaller and larger
				families, as determined by the Secretary.
							(2)RecipientThe
				term recipient means an individual or entity that receives
				assistance from a State or State designated entity from amounts made available
				to the State or State designated entity under this section.
							(3)Shortage of
				standard rental units both affordable and available to extremely low-income
				renter households
								(A)In
				generalThe term shortage of standard rental units both
				affordable and available to extremely low-income renter households means
				for any State or other geographical area the gap between—
									(i)the number of
				units with complete plumbing and kitchen facilities with a rent that is 30
				percent or less of 30 percent of the adjusted area median income as determined
				by the Secretary that are occupied by extremely low-income renter households or
				are vacant for rent; and
									(ii)the number of
				extremely low-income renter households.
									(B)Rule of
				constructionIf the number of units described in subparagraph
				(A)(i) exceeds the number of extremely low-income households as described in
				subparagraph (A)(ii), there is no shortage.
								(4)Shortage of
				standard rental units both affordable and available to very low-income renter
				households
								(A)In
				generalThe term shortage of standard rental units both
				affordable and available to very low-income renter households means for
				any State or other geographical area the gap between—
									(i)the number of
				units with complete plumbing and kitchen facilities with a rent that is 30
				percent or less of 50 percent of the adjusted area median income as determined
				by the Secretary that are occupied by very low-income renter households or are
				vacant for rent; and
									(ii)the number of
				very low-income renter households.
									(B)Rule of
				constructionIf the number of units described in subparagraph
				(A)(i) exceeds the number of very low-income households as described in
				subparagraph (A)(ii), there is no shortage.
								(5)Very low-income
				familyThe term very low-income family has the
				meaning given such term in section 1303, except that such term includes any
				family that resides in a rural area that has an income that does not exceed the
				poverty line (as such term is defined in section 673(2) of the Omnibus Budget
				Reconciliation Act of 1981 (42 U.S.C. 9902(2)), including any revision required
				by such section) applicable to a family of the size involved.
							(6)Very low-income
				renter householdsThe term very low-income renter
				households means a household whose income is in excess of 30 percent but
				not greater than 50 percent of the area median income, with adjustments for
				smaller and larger families, as determined by the Secretary.
							(g)Regulations
							(1)In
				generalThe Secretary of Housing and Urban Development, shall
				issue regulations to carry out this section.
							(2)Required
				contentsThe regulations issued under this subsection shall
				include—
								(A)a requirement
				that the Secretary ensure that the use of block grant amounts under this
				section by States or State designated entities is audited not less than
				annually to ensure compliance with this section;
								(B)authority for the
				Secretary to audit, provide for an audit, or otherwise verify a State or State
				designated entity's activities to ensure compliance with this section;
								(C)requirements for
				a process for application to, and selection by, each State or State designated
				entity for activities meeting the State or State designated entity's priority
				housing needs to be funded with block grant amounts under this section, which
				shall provide for priority in funding to be based upon—
									(i)geographic
				diversity;
									(ii)ability to
				obligate amounts and undertake activities so funded in a timely manner;
									(iii)in the case of
				rental housing projects under subsection (c)(7)(A), the extent to which rents
				for units in the project funded are affordable, especially for extremely
				low-income families;
									(iv)in the case of
				rental housing projects under subsection (c)(7)(A), the extent of the duration
				for which such rents will remain affordable;
									(v)the extent to
				which the application makes use of other funding sources; and
									(vi)the merits of an
				applicant's proposed eligible activity;
									(D)requirements to
				ensure that block grant amounts provided to a State or State designated entity
				under this section that are used for rental housing under subsection (c)(7)(A)
				are used only for the benefit of extremely low- and very low-income families;
				and
								(E)requirements and
				standards for establishment, by a State or State designated entity, for use of
				block grant amounts in 2009 and subsequent years of performance goals,
				benchmarks, and timetables for the production, preservation, and rehabilitation
				of affordable rental and homeownership housing with such grant amounts.
								(h)Affordable
				housing trust fundIf, after the date of enactment of the
				Government Sponsored Enterprise Mission
				Improvement Act, in any year, there is enacted any provision of
				Federal law establishing an affordable housing trust fund other than under this
				title for use only for grants to provide affordable rental housing and
				affordable homeownership opportunities, and the subsequent year is a year
				referred to in subsection (c), the Secretary shall in such subsequent year and
				any remaining years referred to in subsection (c) transfer to such affordable
				housing trust fund the aggregate amount allocated pursuant to subsection (c) in
				such year. Notwithstanding any other provision of law, assistance provided
				using amounts transferred to such affordable housing trust fund pursuant to
				this subsection may not be used for any of the activities specified in clauses
				(i) through (vi) of subsection (c)(9)(D).
						(i)Funding
				accountability and transparencyAny grant under this section to a
				grantee by a State or State designated entity, any assistance provided to a
				recipient by a State or State designated entity, and any grant, award, or other
				assistance from an affordable housing trust fund referred to in subsection (h)
				shall be considered a Federal award for purposes of the Federal Funding
				Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note). Upon the
				request of the Secretary of the Office of Management and Budget, the Secretary
				shall obtain and provide such information regarding any such grants,
				assistance, and awards as the Secretary of the Office of Management and Budget
				considers necessary to comply with the requirements of such Act, as applicable,
				pursuant to the preceding sentence.
						1339.Capital
				Magnet Fund
						(a)EstablishmentThere
				is established in the Treasury of the United States a trust fund to be known as
				the Capital Magnet Fund, which shall be a special account within the Community
				Development Financial Institutions Fund.
						(b)Deposits to
				Trust FundThe Capital Magnet
				Fund shall consist of—
							(1)any amounts transferred to the Fund
				pursuant to section 1337; and
							(2)any amounts as are or may be appropriated,
				transferred, or credited to such Fund under any other provisions of law.
							(c)Expenditures
				From Trust FundAmounts in
				the Capital Magnet Fund shall be available to the Secretary of the Treasury to
				carry out a competitive grant program to attract private capital for and
				increase investment in—
							(1)the development,
				preservation, rehabilitation, and purchase of affordable housing for primarily
				extremely low-, very low-, and low-income families; and
							(2)economic
				development activities or community service facilities, such as day care
				centers, workforce development centers, and health care clinics, which in
				conjunction with affordable housing activities implement a concerted strategy
				to stabilize or revitalize a low-income area or underserved rural area.
							(d)Federal
				assistanceAll assistance
				provided using amounts in the Capital Magnet Fund shall be considered to be
				Federal financial assistance.
						(e)Eligible
				granteesA grant under this section may be made, pursuant to such
				requirements as the Secretary of the Treasury shall establish for experience
				and success in attracting private financing and carrying out the types of
				activities proposed under the application of the grantee, only to—
							(1)a community
				development financial institution; or
							(2)a nonprofit
				organization having as 1 of its principal purposes the development or
				management of affordable housing.
							(f)Eligible
				usesGrant amounts awarded from the Capital Magnet Fund pursuant
				to this section may be used for the purposes described in paragraphs (1) and
				(2) of subsection (c), including for the following uses:
							(1)To provide loan
				loss reserves.
							(2)To capitalize a
				revolving loan fund.
							(3)To capitalize an
				affordable housing fund.
							(4)To capitalize a
				fund to support activities described in subsection (c)(2).
							(5)For risk-sharing
				loans.
							(g)Applications
							(1)In
				generalThe Secretary of the Treasury shall provide, in a
				competitive application process established by regulation, for eligible
				grantees under subsection (e) to submit applications for Capital Magnet Fund
				grants to the Secretary at such time and in such manner as the Secretary shall
				determine.
							(2)Content of
				applicationThe application required under paragraph (1) shall
				include a detailed description of—
								(A)the types of
				affordable housing, economic, and community revitalization projects that
				support or sustain residents of an affordable housing project funded by a grant
				under this section for which such grant amounts would be used, including the
				proposed use of eligible grants as authorized under this section;
								(B)the types,
				sources, and amounts of other funding for such projects; and
								(C)the expected
				timeframe of any grant used for such project.
								(h)Grant
				limitation
							(1)In
				generalAny 1 eligible grantee and its subsidiaries and
				affiliates may not be awarded more than 15 percent of the aggregate funds
				available for grants during any year from the Capital Magnet Fund.
							(2)Geographic
				diversity
								(A)GoalThe
				Secretary of the Treasury shall seek to fund activities in geographically
				diverse areas of economic distress, including metropolitan and underserved
				rural areas in every State.
								(B)Diversity
				definedFor purposes of this paragraph, geographic diversity
				includes those areas that meet objective criteria of economic distress
				developed by the Secretary of the Treasury, which may include—
									(i)the percentage of
				low-income families or the extent of poverty;
									(ii)the rate of
				unemployment or underemployment;
									(iii)extent of
				blight and disinvestment;
									(iv)projects that
				target extremely low-, very low-, and low-income families in or outside a
				designated economic distress area; or
									(v)any other
				criteria designated by the Secretary of the Treasury.
									(3)Leverage of
				fundsEach grant from the Capital Magnet Fund awarded under this
				section shall be reasonably expected to result in eligible housing, or economic
				and community development projects that support or sustain an affordable
				housing project funded by a grant under this section whose aggregate costs
				total at least 10 times the grant amount.
							(4)Commitment for
				use deadlineAmounts made available for grants under this section
				shall be committed for use within 2 years of the date of such allocation. The
				Secretary of the Treasury shall recapture into the Capital Magnet Fund any
				amounts not so used or committed for use and allocate such amounts in the first
				year after such recapture.
							(5)Lobbying
				restrictionsNo assistance or amounts made available under this
				section may be expended by an eligible grantee to pay any person to influence
				or attempt to influence any agency, elected official, officer or employee of a
				State or local government in connection with the making, award, extension,
				continuation, renewal, amendment, or modification of any State or local
				government contract, grant, loan, or cooperative agreement as such terms are
				defined in section 1352 of title 31, United States Code.
							(6)Prohibition of
				consideration of use for meeting housing goals or duty to
				serveIn determining the compliance of enterprises with the
				housing goals under this section and the duty to serve underserved markets
				under section 1335, the Secretary of Housing and Urban Development may not
				consider any Capital Magnet Fund amounts used under this section for eligible
				activities under subsection (f). The Secretary of Housing and Urban Development
				shall give credit toward the achievement of such housing goals and such duty to
				serve underserved markets to purchases by the enterprises of mortgages for
				housing that receives funding from Capital Magnet Fund grant amounts, but only
				to the extent that such purchases by the enterprises are funded other than with
				such grant amounts.
							(7)Accountability
				of recipients and grantees
								(A)Tracking of
				fundsThe Secretary of the Treasury shall—
									(i)require each
				grantee to develop and maintain a system to ensure that each recipient of
				assistance from the Capital Magnet Fund uses such amounts in accordance with
				this section, the regulations issued under this section, and any requirements
				or conditions under which such amounts were provided; and
									(ii)establish
				minimum requirements for agreements, between the grantee and the Capital Magnet
				Fund, regarding assistance from the Capital Magnet Fund, which shall
				include—
										(I)appropriate
				periodic financial and project reporting, record retention, and audit
				requirements for the duration of the grant to the recipient to ensure
				compliance with the limitations and requirements of this section and the
				regulations under this section; and
										(II)any other
				requirements that the Secretary determines are necessary to ensure appropriate
				grant administration and compliance.
										(B)Misuse of
				fundsIf the Secretary of the Treasury determines, after
				reasonable notice and opportunity for hearing, that a grantee has failed to
				comply substantially with any provision of this section and until the Secretary
				is satisfied that there is no longer any such failure to comply, the Secretary
				shall—
									(i)reduce the amount
				of assistance under this section to the grantee by an amount equal to the
				amount of Capital Magnet Fund grant amounts which were not used in accordance
				with this section;
									(ii)require the
				grantee to repay the Secretary an amount equal to the amount of the amount of
				Capital Magnet Fund grant amounts which were not used in accordance with this
				section;
									(iii)limit the
				availability of assistance under this section to the grantee to activities or
				recipients not affected by such failure to comply; or
									(iv)terminate any
				assistance under this section to the grantee.
									(i)Periodic
				reports
							(1)In
				generalThe Secretary of the Treasury shall submit a report, on a
				periodic basis, to the Committee on Banking, Housing, and Urban Affairs of the
				Senate and the Committee on Financial Services of the House of Representatives
				describing the activities to be funded under this section.
							(2)Reports
				available to publicThe Secretary of the Treasury shall make the
				reports required under paragraph (1) publicly available.
							(j)Affordable
				housing trust fundIf, after the date of enactment of the
				Government Sponsored Enterprise Mission
				Improvement Act, in any year, there is enacted any provision of
				Federal law establishing an affordable housing trust fund other than under this
				title for use only for grants to provide affordable rental housing and
				affordable homeownership opportunities, the Secretary of the Treasury shall in
				such year and any subsequent years transfer to that affordable housing trust
				fund the aggregate amount allocated pursuant to this section in such year or
				years. Notwithstanding any other provision of law, assistance provided using
				amounts transferred to such affordable housing trust fund pursuant to this
				subsection may not be used for any of the activities specified in subsection
				(h)(5).
						(k)Regulations
							(1)In
				generalThe Secretary of the Treasury shall issue regulations to
				carry out this section.
							(2)Required
				contentsThe regulations issued under this subsection shall
				include—
								(A)authority for the
				Secretary to audit, provide for an audit, or otherwise verify an enterprise’s
				activities, to ensure compliance with this section;
								(B)a requirement
				that the Secretary ensure that the allocation of each enterprise is audited not
				less than annually to ensure compliance with this section; and
								(C)requirements for
				a process for application to, and selection by, the Secretary for activities to
				be funded with amounts from the Capital Magnet Fund, which shall provide
				that—
									(i)funds be fairly
				distributed to urban, suburban, and rural areas;
									(ii)selection shall
				be based upon specific criteria, including a prioritization of funding based
				upon—
										(I)the ability to
				use such funds to generate additional investments;
										(II)affordable
				housing need (taking into account the distinct needs of different regions of
				the country); and
										(III)ability to
				obligate amounts and undertake activities so funded in a timely
				manner.
										.
			8.Enforcement
			(a)Cease-and-desist
			 proceedingsSection 1341 of the Housing and Community Development Act of 1992
			 (12 U.S.C. 4581) is amended—
				(1)by striking
			 subsection (a) and inserting the following new subsection:
					
						(a)Grounds for
				IssuanceThe Secretary may issue and serve a notice of charges
				under this section upon an enterprise if the Secretary determines—
							(1)the enterprise
				has failed to meet any housing goal established under subpart B, following a
				written notice and determination of such failure in accordance with section
				1336;
							(2)the enterprise
				has failed to submit a report under section 1314, following a notice of such
				failure, an opportunity for comment by the enterprise, and a final
				determination by the Secretary;
							(3)the enterprise
				has failed to submit the information required under subsection (m) or (n) of
				section 309 of the Federal National Mortgage
				Association Charter Act, or subsection (e) or (f) of section 307 of
				the Federal Home Loan Mortgage Corporation
				Act;
							(4)the enterprise
				has violated any provision of this part or any order, rule, or regulation under
				this part;
							(5)the enterprise
				has failed to submit a housing plan that complies with section 1336(c) within
				the applicable period; or
							(6)the enterprise
				has failed to comply with a housing plan under section
				1336(c).
							;
				(2)in subsection
			 (b)(2), by striking “requiring the enterprise to” and all that follows through
			 the end of the paragraph and inserting the following: “requiring the enterprise
			 to—
					
						(A)comply with the
				goal or goals of this subpart;
						(B)submit a report
				under section 1314;
						(C)comply with any
				provision of this part or any order, rule, or regulation under such
				part;
						(D)submit a housing
				plan in compliance with section 1336(c);
						(E)comply with a
				housing plan submitted under section 1336(c); or
						(F)provide the
				information required under subsection (m) or (n) of section 309 of the
				Federal National Mortgage Association Charter
				Act or subsection (e) or (f) of section 307 of the
				Federal Home Loan Mortgage Corporation
				Act, as
				applicable.
						;
				(3)in subsection
			 (c), by inserting date of the before service of the
			 order; and
				(4)by striking
			 subsection (d).
				(b)Authority of
			 Secretary To Enforce Notices and OrdersSection 1344 of the
			 Housing and Community Development Act of
			 1992 (12 U.S.C. 4584) is amended by striking subsection (a) and
			 inserting the following new subsection:
				
					(a)Enforcement
						(1)In
				courtThe Secretary may, in the discretion of the Secretary,
				apply to the United States District Court for the District of Columbia, or the
				United States district court within the jurisdiction of which the headquarters
				of the enterprise is located, for the enforcement of any effective and
				outstanding notice or order issued under section 1341 or 1345, or request that
				the Attorney General of the United States bring such an action.
						(2)Court
				authorityA court described under paragraph (1) shall have
				jurisdiction and power to order and require compliance with any notice or order
				issued pursuant to paragraph
				(1).
						.
			(c)Civil Money
			 PenaltiesSection 1345 of the Housing and Community Development Act of 1992
			 (12 U.S.C. 4585) is amended—
				(1)by striking
			 subsections (a) and (b) and inserting the following new subsections:
					
						(a)AuthorityThe
				Secretary may impose a civil money penalty, in accordance with the provisions
				of this section, on any enterprise that has failed to—
							(1)meet any housing
				goal established under subpart B, following a written notice and determination
				of such failure in accordance with section 1336(b);
							(2)submit a report
				under section 1314, following a notice of such failure, an opportunity for
				comment by the enterprise, and a final determination by the Secretary;
							(3)submit the
				information required under subsection (m) or (n) of section 309 of the
				Federal National Mortgage Association Charter
				Act, or subsection (e) or (f) of section 307 of the
				Federal Home Loan Mortgage Corporation
				Act;
							(4)comply with any
				provision of this part or any order, rule, or regulation under this
				part;
							(5)submit a housing
				plan pursuant to section 1336(c) within the required period; or
							(6)comply with a
				housing plan for the enterprise under section 1336(c).
							(b)Amount of
				PenaltyThe amount of a civil money penalty under subsection (a),
				as determined by the Secretary, may not exceed—
							(1)for any failure
				described in paragraph (1), (5), or (6) of subsection (a), $50,000 for each day
				that the failure occurs; and
							(2)for any failure
				described in paragraph (2), (3), or (4) of subsection (a), $20,000 for each day
				that the failure
				occurs.
							;
				(2)in subsection
			 (c)—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (A), by inserting and after the semicolon at the
			 end;
						(ii)in
			 subparagraph (B), by striking ; and and inserting a period;
			 and
						(iii)by striking
			 subparagraph (C); and
						(B)in paragraph (2),
			 by inserting after the period at the end the following: In determining
			 the penalty under subsection (a)(1), the Secretary shall give consideration to
			 the length of time the enterprise should reasonably take to achieve the
			 goal.;
					(3)in the first
			 sentence of subsection (d)—
					(A)by striking
			 request the Attorney General of the United States to and
			 inserting , in the discretion of the Secretary,; and
					(B)by inserting
			 , or request that the Attorney General of the United States bring such
			 an action before the period at the end;
					(4)by striking
			 subsection (f); and
				(5)by redesignating
			 subsection (g) as subsection (f).
				(d)Enforcement of
			 SubpoenasSection 1348(c) of the Housing and Community Development Act of 1992
			 (12 U.S.C. 4588(c)) is amended—
				(1)by striking
			 request the Attorney General of the United States to and
			 inserting , in the discretion of the Secretary,; and
				(2)by inserting
			 or request that the Attorney General of the United States bring such an
			 action, after District of Columbia,.
				(e)Conforming
			 AmendmentThe heading for subpart C of part 2 of subtitle A of
			 title XIII of the Housing and Community
			 Development Act of 1992 is amended to read as follows:
				
					CEnforcement
					.
			
